          Case 1:20-cv-02090-RC Document 12 Filed 04/19/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
AMERICAN OVERSIGHT                  )
                                    )
                  Plaintiff,        )
v.                                  )                  Case No. 20-cv-2090 (RC)
                                    )
U.S. CENSUS BUREAU, et al.          )
                                    )
                  Defendants.       )
____________________________________)

                                   JOINT STATUS REPORT

       Plaintiff American Oversight and defendants U.S. Census Bureau (“the Census Bureau”)

and U.S. Department of Commerce (“Commerce”), by undersigned counsel, hereby submit this

joint status report pursuant to the Court’s February 18, 2021, Minute Order.

       Commerce issued a final response to Plaintiff’s Freedom of Information Act (“FOIA”)

requests to Commerce on March 25, 2021. The Census Bureau issued a final response for the

Directives FOIA request on December 17, 2020 and a response for the Sent Communications

FOIA request on January 27, 2021.

       Although the Census Bureau previously reported that it anticipated making a final

determination on the White House Key Terms FOIA request on or before April 1, 2021, the Census

Bureau’s final determination did not take place as anticipated. Defendants are investigating the

cause of delay and will confer with Plaintiff regarding the results of the investigation.

       The parties propose to file another joint status report on or before June 18, 2021, providing

an update on the status of the case.

Dated: April 19, 2021                                  Respectfully submitted,

                                                       BRIAN M. BOYNTON
Case 1:20-cv-02090-RC Document 12 Filed 04/19/21 Page 2 of 2



                                Acting Assistant Attorney General
                                Civil Division

                                ELIZABETH J. SHAPIRO
                                Deputy Branch Director
                                Federal Programs Branch

                                /s/ Liam C. Holland
                                Liam C. Holland (NY Bar No. 5580378)
                                Trial Attorney
                                U.S. Department of Justice
                                Civil Division, Federal Programs Branch
                                1100 L Street, N.W.
                                Washington, D.C. 20530
                                Tel.: (202) 514-4964
                                Fax: (202) 616-8470
                                Email: Liam.C.Holland@usdoj.gov

                                Attorneys for Defendant


                                /s/ Emma Lewis
                                Emma Lewis
                                D.C. Bar No. 144574

                                AMERICAN OVERSIGHT
                                1030 15th Street NW, B255
                                Washington, DC 20005
                                (202) 919-6303
                                emma.lewis@americanoversight.org

                                Counsel for Plaintiff
